Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Michael Cameron Daniels, Appellant                    Appeal from the 369th District Court of
                                                      Cherokee County, Texas (Tr. Ct. No.
No. 06-20-00058-CR        v.                          21212). Memorandum Opinion delivered
                                                      by Justice Stevens, Chief Justice Morriss
The State of Texas, Appellee                          and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Michael Cameron Daniels, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED JANUARY 27, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk